Citation Nr: 0705448	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post incisional biopsy, right mandibular ramus.

2.  Whether a substantive appeal submitted in August 2003 
constitutes a timely appeal of a rating decision issued in 
March 2002.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from December 1990 to August 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2003 and 
an administrative decision of January 2004 by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's status post-incisional biopsy, right 
mandibular ramus is manifested by mild pain and incomplete 
sensory loss.  

2.  A rating decision dated on March 12, 2002, denied the 
veteran's claim for service connection for deviated nasal 
septum, tinea cruris, tinea pedis, tinea versicolor, 
gastroenteritis, abnormal pap smear by history, scars, pes 
planus and fallen arches, plantar fasciitis, scoliosis, and 
tinnitus and granted a rating of 10 percent for status post 
incisional biopsy of the right mandibular ramus.  Notice of 
this decision was mailed to the veteran on March 25, 2002.  

3.  The appellant's substantive appeal (VA Form 9) was 
received on August 28, 2003, over 60 days after issuance of 
the statement of the case and over one year from the March 
2002 rating decision.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post incisional biopsy, right mandibular ramus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 
8205 (2006).  

2.  The veteran's August 2003 substantive appeal was not 
timely to appeal the March 2002 rating decision.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.33, 19.34, 20.200, 
20.202, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's status post incisional biopsy, right mandibular 
ramus, is rated under Diagnostic Code (DC) 8205.  DC 8205 
provides a 30 percent rating for severe, incomplete, 
paralysis of the fifth cranial nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of nerve lesion or to partial regeneration.  When involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  The words 
"mild", "moderate", and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

A November 2001 VA examination indicates that the veteran had 
loss of sensation in the area innervated by the long buccal 
nerve, a branch of the fifth cranial nerve, on the right side 
in the area of teeth # 30-32.  The radiographic findings 
consisted of a slight reduction in bone density at the apices 
of teeth #31 and #32.  There was no radiolucency.  

A May 2004 VA examination record reports the examiner's 
findings that the cranial nerves were intact except the fifth 
cranial nerve, mandibular division ("V3").  There was 
partial loss (subjectively 70%) to temperature and pin prick 
sensation in the more proximate portion of the V3.  Sensory 
became more normal to temperature close to the chin and was 
normal to pin prick close to the chin.  There was mild 
allodynia in the proximal distribution, particularly to 
temperature.  The examiner opined that there was incomplete 
sensory loss of the lower division of the fifth cranial nerve 
on the right, mild allodynia, and some neuropathic pain in 
cold weather.  

As stated above, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  The veteran's 
examinations indicate the veteran's status post incisional 
biopsy, right mandibular ramus, manifests as sensory loss and 
mild pain.  Consequently, an increased rating is not 
available under DC 8205.  Similarly, given the demonstrated 
symptomatology, there is no basis for a rating in excess of 
10 percent under the diagnostic codes for neuritis or 
neuralgia.  See 38 C.F.R. §§ 4.123, 4.124 (Neuritis and 
neuralgia are evaluated under the criteria found at 
Diagnostic Codes 8305 and 8405, which is identical to the 
criteria for evaluating paralysis set forth above.).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to her claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
Consequently, the duty to notify and assist has been met for 
this claim.

Timeliness of Appeal
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and after a SOC has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  The substantive appeal must be filed within 60 days 
after mailing of the SOC, or within the remainder of the 1 
year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302.  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303.  Questions as to 
timeliness or adequacy of the Substantive Appeal shall be 
determined by the Board.  The Board may dismiss any appeal 
over which it determines it does not have jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision 
that, in pertinent part, denied service connection for 
deviated nasal septum, tinea cruris, tinea pedis, tinea 
versicolor, gastroenteritis, abnormal pap smear by history, 
scars, pes planus and fallen arches, plantar fasciitis, 
scoliosis, and tinnitus and granted a rating of 10 percent 
for status post incisional biopsy of the right mandibular 
ramus was mailed to the veteran's address of record on March 
25, 2002.  The veteran filed a timely (received in April 
2002) NOD.  An SOC addressing the matter was mailed to her 
address on February 18, 2003.  The cover letter to the SOC 
notified the veteran that to perfect her appeal in these 
matters she had to file a Substantive Appeal; notified her of 
what the Substantive Appeal must contain; advised her of the 
time limits (60 days from mailing of the letter or 1 year 
from mailing of the notice of the determination appealed) for 
filing the Substantive Appeal; and informed her of the 
requirements for requesting an extension of time to file her 
Substantive Appeal.  38 C.F.R. § 19.30.  The veteran had 
until April 19, 2003, to submit a timely response/Substantive 
Appeal.  She did not request an extension for good cause, or 
submit any additional evidence, but instead submitted a 
Substantive Appeal in August 2003, months after the April 19, 
2003 deadline. 

The evidence of record does not contain any evidence that the 
veteran did not receive the SOC, and the veteran has stated 
that the "paperwork informed [her] that [she] had the right 
to appeal."  See December 10, 2003 letter.  While the Board 
sympathizes with the veteran's position, it must deny the 
veteran's appeal based on the controlling law and 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

While it remains unsettled whether or not the duty to assist 
and notify applies (and if so, to what extent) in a case (as 
here) where the law is dispositive (See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board concludes that 
VA notification requirements are satisfied.  In the February 
2003 cover letter to the statement of the case (SOC), the RO 
notified the veteran of the time requirements for filing a 
substantive appeal.  An August 2003 letter informed her that 
she had not complied with these time limits and told her how 
she could appeal the determination that her appeal was 
untimely.  Additionally, a February 2005 SOC told her why her 
August 2003 VA Form 9 was not timely filed.  As this appeal 
requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was already received for the record (and 
when).


ORDER

A rating in excess of 10 percent for status post incisional 
biopsy, right mandibular ramus is denied.

The substantive appeal submitted in August 2003 was not a 
timely appeal of a rating decision issued in March 2002; the 
veteran's appeal is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


